IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                August 13, 2008
                                No. 08-60132
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

CARL CRAFT

                                           Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                          USDC No. 2:06-CR-154-16


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Carl Craft pleaded guilty to one count of possession of implements used to
make counterfeit payroll checks. The district court imposed a non-guideline
sentence of 60 months in prison, which was twice the advisory guidelines range
maximum of 30 months. Craft argues that this sentence is substantively
unreasonable.
      The record shows that the district court specifically considered Craft’s
criminal history, his victimization of vulnerable codefendants, the need to deter

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-60132

his future criminal conduct, the need to protect the public, the need to promote
respect for the law, and the need to provide a just punishment. We conclude
that the district court did not abuse its discretion in sentencing Craft because
it properly considered the 18 U.S.C. § 3553(a) factors and provided sufficiently
detailed reasons for arriving at the sentence imposed. See Gall v. United States,
128 S. Ct. 586, 596-97 (2007); United States v. Williams, 517 F.3d 801, 808-09
(5th Cir. 2008). Furthermore, the extent of the variance was not unreasonable
given the evidence before the district court. See United States v. Simkanin, 420
F.3d 397, 419 (5th Cir. 2005); United States v. Rajwani, 476 F.3d 243, 251-53
(5th Cir.), modified on reh’g, 479 F.3d 904 (5th Cir. 2007).
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2